DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ reply and amendment of 4 April 2022 is entered.
	Claims 1-9, 13-19, and 23-24 have been canceled. Claims 10-12 and 22 are pending. Claims 22 is withdrawn without traverse. Claims 10-12 are being examined on the merits.
	The Restriction requirement of 8 March 2021 remains in effect.
	The rejection of claim 13 under 35 U.S.C. 112(b) is withdrawn in light of the cancellation of said claim in the amendment of 4 April 2022.
	The rejection of claim 11 under 35 U.S.C. 112(b) is modified and maintained. 
	The rejection of claims 10, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Yang, Wauquier and Langenbach is withdrawn in light of the amendment filed 4 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 11, the claim is indefinite because the structure as presented is of low resolution. There are three positions where it is not possible to determine what the subscript is on the actual structure as indicated by the below circles:

[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    316
    444
    media_image1.png
    Greyscale
. In light of this, the metes and bounds of the claim cannot be determined.
The structure of claim 11 recites the limitation "OR" in the structure itself.  There is insufficient antecedent basis for this limitation in the claim. The claim does not define what is encompassed by R, nor does independent claim 10 establish what falls under the realm of an “R” group.

Allowable Subject Matter
Claims 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize a PPCN-based hydrogel where the polymer comprises β-glycerophosphate monomers as part of the structure. The closest prior art as previously cited, Yang et al. Biomacromolecules 15:3942-3952, teaches preparation of PPCN hydrogels. The Yang art does not teach or suggest that β-glycerophosphate should be part of the polymer structure, and the only open-ended portions of the Yang structure allow for presence of hydrogen or additional branches rather than secondary elements such as β-glycerophosphate. While the β-glycerophosphate is taught to be useful for bone remodeling as in the cited Wauquier and Langenbach prior art references, they do not teach that the β-glycerophosphate should be part of the PPCN hydrogel polymer. No other art suggests appending to a PPCN backbone to prepare a polymer containing β-glycerophosphate. The claimed composition is therefore novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658